KAPSNER, Justice,
concurring.
[¶ 22] I concur because the majority opinion convinces me the result is required under the current rules and our cases. However, service under Rule 5 ought not to be sufficient. In this case, almost seven years passed between the entry of a divorce judgment and the motion to amend the judgment. The motion was served by ordinary mail, and the court has no documentation that it was received or when it was received. I acknowledge that the majority opinion suggests that the Joint Procedure Committee should consider whether Rule 5 should be amended to require mailing to both the party and the party’s last known attorney to bring such a motion. This would not solve the problem. It is unrealistic to think that an attorney would have contact with a client several years after entry of judgment. The point is to assure that a party has had notice. It is a minimal burden to require service in a manner that assures receipt of the motion. In this case, Cleaver had communicated with the child support unit. However, the child support unit was not a party to the original divorce action and receipt of communication from the child support unit is not satisfactory to assure that the motion engaging the court’s jurisdiction was received. I would urge that Rule 4 service should be required to bring motions to amend a judgment, at least where a substantial period of time has passed since entry of the judgment.
[¶ 23] Carol Ronning Kapsner